Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Elizabeth Hollier, Appellant                           Appeal from the 62nd District Court of
                                                       Lamar County, Texas (Tr. Ct. No. 79061).
No. 06-13-00105-CV         v.                          Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
Ernest Sidney White, Appellee                          Carter participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Elizabeth Hollier, pay all costs of this appeal.




                                                       RENDERED DECEMBER 3, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk